Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 12/7/20 has been entered. Claims 1-19 are pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/7/20 with exceptions noted below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new rejection has been used to teach the claims as amended.
Applicant's arguments filed 12/7/20 have been fully considered but they are not fully persuasive.
Applicant asserts that bolt structures is clear.
Examiner agrees.
Applicant asserts that a silencer rack is adequately disclosed and clear and that Examiner has not provided any evidence that one of ordinary skill in the art would not understand what a silencer rack comprises.
Examiner asserts that Applicants remarks do not state what a silencer rack comprises. A search in EAST for silencer adj rack returns 6 results, . This shows the structure is not known in the art and the 
Applicant asserts that “a structure having integrated economizer superheater functionality” and “a bypass system” is sufficiently definite with respect to the specification.
Examiner disagrees. Applicant was not able to point out what the structure of these devices comprised nor a passage that disclosed this structure. The amended claims are addressed in the rejection below.
The rest of the 112 rejections that were contested were amended to overcome the previous rejection.
Applicant asserts the pipes in Gerst do not have flanged ends.
Examiner asserts that the flanged ends are shown in at least Figure 3.
Applicant asserts that “C” in Gerst is not a piping deck and it is merely an open area. 
It appeared that C points to the deck in Figures 1 and 5. 18 also points to similar structure. 
Applicant asserts that Gerst does not teach modular HRSG. 
Examiner asserts that the modified device of Gerst teaches the claimed features of the modular HRSG and is also capable of being expanded upon with piped connections therefore it is modular.
Applicant asserts that the piping deck of Gerst is not modular. 
Examiner has addressed the claim as amended in the action below.
Applicant has not contended Examiners use of Official notice to teach bolts or bolt structures and is now Admitted prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 6, 12, and 13 recite “structure having integrated economizer/superheater functionality”. This uses the nonce term structure modified by functional language economizer/superheater functionality”. The specification does not disclose the structure of this structure.
Claims 7 and 15 recite “a bypass system being configured to that divert flue gases from the mHRSG and thus prevent flue gases from entering the mHRSG”. This utilizes the nonce term system modified by functional language bypass and configured to that divert flue gases from the mHRSG and thus prevent flue gases from entering the mHRSG”. The specification does not disclose the structure of the bypass system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 5 recite “a silencer rack”. It is unclear what a silencer rack comprises. This is not a term known in the art nor is the structure described in the specification as a special definition.
Claims 6, 12, and 13 recite “structure having integrated economizer superheater functionality” either directly or through dependencies. The specification does not disclose the structure of this device. It is also unclear how this structure is different from a superheater, economizer, or a structure that has both a superheater and economizer. Can this be a superheater that when presented with certain conditions operates as an economizer and vice versa or does it have structure different than an economizer and superheater? It is unclear what the structure comprises and therefore the claim is unclear.
 Claims 7 and 15 recite “a bypass system”. This invokes 112f and there is not a clear disclosure of structure for the bypass system. 
Claim 14 recites “the step of operatively connecting the main stack to the second boiler module comprises operatively connecting the main stack to economizer”. The step of operatively connecting the main stack to the second boiler module has not been previously introduced and it is unclear if this is a new step or modifying a previous step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3465726 to Gerst (Gerst) in view of U.S. Patent 8281752 to English (English) and U.S. Patent 9828884 to Noonan et al. (Noonan).
Regarding claim 1, Gerst teaches wherein a first boiler module (all but one or one of the modules, 10, Figure 2) comprising a plurality of pipes having at least one pipe terminating in a flanged end (Plurality of pipes shown in Figures 2 and 4 with at least one having a flanged end); a first piping deck comprising a plurality of pipes having at least one pipe terminating in a flanged end (C and/or 18, Figures 1 and 5 or 12, Figures 1-5 which has multiple pipes of which also some have flanges. Additionally any two of pipes 24, 26, 28, 30, can be considered pipes of the pipe deck as part of the module. This has four pipes and at least two have flanges. These can be broken up to meet the claim language of two pluralities of pipes of which two have flanges.), wherein the pipe terminating in a flanged end of the first piping deck is secured to the pipe terminating in a flanged end of the first boiler module using a plurality of bolt structures extending through the flanged ends (at least pipes 94, 92, and 90 meet the requirements. Additionally the flanges being shown also indicate bolt structures to connect the flanges as is well known in the art); a second boiler module comprising a plurality of pipes having at least one 
Gerst is silent on two piping decks and wherein the first piping deck bring a modular component and the second piping deck being a modular component and bolts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of piping decks, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). This would allow the device to be built larger than the size that a truck could transport as shown in English (Col. 4 lines 42-51) to reduce transportation costs. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide separable first and second piping decks, since it has been held that constructing a formerly 
Regarding claims 9 and 11, the modified device of Gerst teaches the claimed structure particularly claim 1 and the connections claimed and in providing the connections the method of connection is provided.
Regarding claim 2, Gerst teaches wherein the first boiler module comprises a superheater (Col. 5 lines 21-25).
Gerst is silent on an evaporator and an economizer.
English teaches an economizer (24). It would have been obvious to modify the teachings of Gerst with the teachings of English to provide an economizer to each boiler of Gerst. It would have been obvDoing so would increase the efficiency of the device.
Noonan teaches an evaporator (24). It would have been obvious to modify the teachings of Noonan with the teachings of English to provide an evaporator to each boiler of Gerst. Doing so would increase the efficiency of the device and limit the temperature gradients and therefor damage to the individual components.
Regarding claim 12, the modified device of Gerst teaches the claimed structure particularly claim 2 and the connections claimed and in providing the connections the method of connection is provided.
Regarding claim 4, the modified device of Gerst teaches a second module when modified by English and Noonan have a a superheater, an evaporator, and an economizer.
Regarding claim 6, Gerst teaches wherein the first boiler module comprises a superheater (Col. 5 lines 21-25).
Gerst is silent on a structure having integrated economizer superheater functionality is operatively coupled to an evaporator of the first boiler module and an evaporator of the second boiler module.
Noonan teaches an evaporator (24) which would be applied to each module. It would have been obvious to modify the teachings of Noonan with the teachings of English to provide an evaporator to each boiler of Gerst. Doing so would increase the efficiency of the device and limit the temperature gradients and therefor damage to the individual components. The modified device has two modules and either module can be labeled the module with the economizer/superheater functionality because of the inclusion of a superheater because only operative coupling has been claimed.
Regarding claim 13, the modified device of Gerst teaches the claimed structure particularly claim 6 and the connections claimed and in providing the connections the method of connection is provided.
Regarding claim 14, Gerst teaches wherein the step of operatively connecting the main stack to the second boiler module comprises operatively connecting the main stack to economizer (Col. 7 lines 53-63 discloses connection of the stack and the economizer has been previously provided as part of the unit).
Regarding claim 7, Gerst teaches a bypass system, the bypass system being configured to that divert flue gases from the mHRSG and thus prevent flue gasses from entering the mHRSG (any additional module can be considered a bypass system because something is bypassed or any section of piping or valve can be considered a bypass system for the same reason).
Regarding claim 15, the modified device of Gerst teaches the claimed structure particularly claim 7 and the connections claimed and in providing the connections the method of connection is provided.

Claim 8 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Gerst and English in view of Official Notice.  
Gerst teaches all of the claim limitations as described above, but does not teach bolts for attaching flanges.  Official Notice is taken that using bolts to attache flanges is old and well established in the business of steam generators and boilers as a method for attachment. It would have been obvious to one skilled in the art at the time of the invention to have included bolts in Gerst to attach flanges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/5/21